ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                  )
                                             )
Northrop Grumman Corporation                 )      ASBCA No. 60390
                                             )
Under Contract Nos. 168051                   )
                    4500046449               )
                    4500213428               )
                    4500227058               )
                    4500268380               )
                    4500282529               )
                    4500284156               )
                    SNR198099                )
                    SNT014031                )
                    SNT206022                )
                    SNU104032                )

APPEARANCES FOR THE APPELLANT:                      Kevin C. Dwyer, Esq.
                                                    James A. Tucker, Esq.
                                                    R. Locke Bell, Esq.
                                                     Jenner & Block LLP
                                                     Washington, DC

APPEARANCES FOR THE GOVERNMENT:                     E. Michael Chiaparas, Esq.
                                                     DCMA Chief Trial Attorney
                                                    Srikanti Schaffner, Esq.
                                                     Trial Attorney
                                                     Defense Contract Management Agency
                                                     Carson, CA

                                ORDER OF DISMISSAL

       This appeal arises from an administrative contracting officer's (ACO's) final
decision asserting a government monetary claim based on allegedly unallowable direct
costs under 11 contracts. The parties jointly request dismissal of this appeal without
prejudice because the ACO has since withdrawn the final decision due to a lack of
authority to issue the decision because the contracts at issue were contracts over which
the ACO had no cognizance. Accordingly, this appeal is dismissed from the Board's
docket without prejudice.

       Dated: 1 March 2016




                                                  ~~
                                                 ~J~R~
                                                 Administrative Judge
                                                 Acting Chairman
                                                 Armed Services Board
                                                 of Contract Appeals



       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60390, Appeal of Northrop
Grumman Corporation, rendered in conformance with the Board's Charter.

       Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                             2